       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

GENE GILBERT ELLIS III,

                  Petitioner,

         vs.                                                               No. 2:18-CV-00012-JCH-KRS

RAYMOND SMITH, Warden, and
ATTORNEY GENERAL STATE OF
NEW MEXICO,

                  Respondents.

                     ORDER ADOPTING MAGISTRATE JUDGE’S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before the Court on (1) Petitioner Gene Gilbert Ellis, III’s Petition

Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Doc. 1); (2) Respondents’ amended answer

addressing the merits of the habeas petition (Doc. 28); (3) the Magistrate Judge’s Proposed

Findings and Recommended Disposition (Doc. 34) (“PFRD”), filed February 23, 2021; and (4)

Petitioner’s objections to the PFRD, which were timely filed1 on May 7, 2021 (Doc. 42). Having

conducted a de novo review of those portions of the PFRD to which Petitioner objected, the Court

adopts the PFRD, overrules the objections thereto, denies Petitioner’s § 2254 habeas petition, and

dismisses this action with prejudice.

                                      I.       STANDARD OF REVIEW

         When a party objects to a PFRD, the Court “shall make a de novo determination of those

portions . . . to which objection is made.” 28 U.S.C. § 636(b)(1)(C). The party must make specific

objections; general or conclusory objections do not preserve review. See United States v. 2121 E.


1
  Petitioner’s objections were received on May 12, 2021, a few days past the extended deadline set by the Magistrate
Judge for the filing of objections. (See Doc. 41). Petitioner has included a certificate of service stating that he placed
his objections into the outgoing mail at the Otero County Prison Facility on May 7, 2021. (Doc. 42 at 20). The Court
therefore considers the objections to be timely. See Houston v. Lack, 487 U.S. 266, 276 (1988).
       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 2 of 11




30th St., 73 F.3d 1057, 1060-61 (10th Cir. 1996). “[T]he filing of objections . . . enables the district

judge to focus attention on those issues—factual and legal—that are at the heart of the parties’

dispute,” and only objections that clearly “focus the district court’s attention” on the central

disputes will be considered. Id. at 1059-1060. Further, “[i]ssues raised for the first time in

objections to the magistrate judge’s recommendation are also deemed waived.” Marshall v.

Chater, 75 F.3d 1421, 1426 (10th Cir. 1996).

                                              II.      ANALYSIS

    A. Exhaustion and Procedural Default

        One of the claims asserted by Petitioner in Ground Three of his petition is that his

kidnapping conviction is due to be vacated as incidental to his conviction(s) for criminal sexual

penetration. (See Doc. 1 at 17-18). When Petitioner first raised this argument in his amended state-

court habeas petition (see Ex. AA at 21-22),2 the state court ruled that this claim was barred

because it “was not raised on appeal” (see Ex. GG at 2-3). In seeking certiorari review from the

New Mexico Supreme Court, Petitioner argued in conclusory fashion that his claim was “barred

from direct appeal due to lack of record” (Ex. HH at 7), but his petition for writ of certiorari was

denied (see Ex. II). The Magistrate Judge, relying in part on Duncan v. Kerby, 851 P.2d 466, 468

(N.M. 1993), similarly concluded that this claim was procedurally defaulted because Petitioner

had not first raised the argument on direct appeal, because he has not shown “that the facts

underlying this claim were not known or available to him at the time of his trial,” and because

Petitioner has not raised any of “the limited exceptions to the Duncan rule.” (Doc. 34 at 6-8).




2
 As was the case in the Magistrate Judge’s PFRD (see Doc. 34 at 2 n.1), the Court’s citations to exhibits should be
understood as referring to the exhibits to Respondents’ amended answer unless otherwise stated. The Court
overrules Petitioner’s objection that this practical method of citation to the state-court record amounts to an
improper “concession to the state.” (See Doc. 42 at 4).


                                                         2
      Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 3 of 11




       Petitioner objects that the rule discussed in Duncan “does not apply because Petitioner took

a plea.” (Doc. 42 at 5). Petitioner does not elaborate on this argument, and the Court is aware of

no authority providing that convictions resulting from a plea agreement are categorically excluded

from the rule that a criminal defendant in New Mexico is “precluded from raising [an] issue in

habeas corpus proceedings” where he “should have raised [that] issue on appeal” because “the

facts submitted were known or available” to him prior to his conviction. See Duncan, 851 P.2d at

468; cf., e.g., Baldonado v. N.M. Dep’t of Corr., No. 13-cv-00573 LH/SMV, 2013 WL 12328860,

at *5 (D.N.M. Nov. 21, 2013) (applying Duncan rule to find procedural default on claim not

presented on appeal following plea agreement), PFRD adopted, (Doc. 15) (D.N.M. Dec. 12, 2013).

       Under a liberal construction, Petitioner’s objection may be understood to argue—as he did

before the New Mexico Supreme Court (see Ex. HH at 7)—that he is entitled to one of the limited

exceptions to the Duncan rule, which applies “when an adequate record to address the claim

properly was not available on direct appeal.” See Duncan, 851 P.2d at 468. However, as the

Magistrate Judge observed, Petitioner has not developed that argument at any point during his state

or federal habeas proceedings. (See Doc. 34 at 7-8 n.3). The Magistrate Judge also correctly noted

that Petitioner has never stated which purported facts relevant to his incidental-restraint argument

were unknown or unavailable to him at the time of his conviction, much less shown that his ability

to appeal on that basis was precluded due to their absence. (See id. at 7-8 & n.3). Finally, Petitioner

offers nothing to overcome the Magistrate Judge’s conclusion—which the Court agrees with and

adopts—that Petitioner has not shown cause, actual prejudice, or that any risk of a fundamental

miscarriage of justice would occur if his claim were barred. See, e.g., Coleman v. Thompson, 501

U.S. 722, 750 (1991).




                                                  3
       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 4 of 11




         After a de novo review in light of Petitioner’s objections, the Court concludes that there is

no basis to modify or reject the Magistrate Judge’s recommendation that Petitioner’s incidental-

restraint challenge to his kidnapping conviction be deemed procedurally barred. Petitioner’s

objections on this point are overruled.

    B. Ineffective Assistance of Counsel

         Petitioner objects to the Magistrate Judge’s recommendation that his two remaining

ineffective-assistance claims be dismissed.3 His core objection as to both claims centers on his

argument that the state court’s factual determinations were “unreasonable,” characterizing those

findings as “Petitioner . . . being called a liar [while] trial counsel’s statements are taken as truth”

and arguing that “[i]t could very reasonably be determined that Petitioner did not think he would

receive the sentence he got.” (See Doc. 42 at 11). Having conducted a de novo review of

Petitioner’s filings and the state-court record, the Court agrees with the Magistrate Judge’s

conclusion that Ellis has not submitted clear and convincing evidence to overcome the presumption

of correctness that must be afforded to the state court’s factual findings. See 28 U.S.C.

§ 2254(e)(1). Petitioner’s objection on this ground is overruled.

         Petitioner also appears to challenge the Magistrate Judge’s proposed finding that “there is

essentially no evidence to suggest that [Petitioner] would have gone to trial but for [his attorney’s]

allegedly deficient advice.” (Doc. 34 at 15). The apparent crux of Petitioner’s objection is his

allegation that the record “contradicts” any assertion that his victim would testify at trial and his

suggestion that, had he known of the victim’s noncooperation with the prosecution, he would have

chosen to proceed to trial rather than plead guilty. (See Doc. 42 at 11-12). In truth, Petitioner has


3
 Following the Magistrate Judge’s finding that a third ineffective-assistance claim was unexhausted (Doc. 17),
Petitioner moved to voluntarily dismiss that claim (Doc. 23), and the Court granted that motion (Doc. 25). To the
extent that Petitioner now objects to that dismissal or the Court’s earlier denial of his motion to stay (see, e.g., Doc.
42 at 5, 10-12), such objections are untimely and otherwise improper. See, e.g., 28 U.S.C. § 636(b)(1).


                                                            4
       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 5 of 11




pointed to nothing in the record showing that the victim would not testify, save for his own

unexhausted and previously dismissed ineffective-assistance claim alleging as much. (See Doc. 1

at 16). On the contrary, when Petitioner first raised this argument in a motion to set aside his plea

(see Ex. JJ), the state trial court found that there was “no proof or evidence that the victim witness

was uncooperative with the prosecution” (Ex. KK), and Petitioner has offered no additional

evidence in support of this allegation since that time. But even if this were not so, the record

supports the conclusion that both Petitioner and his attorney at least believed at the time of his plea

“that [the victim] would be testifying to the acts that occurred,” given that his attorney stated as

much at sentencing. (See Ex. BB at 4).4 This point, and the other aspects of the record cited in the

PFRD, support the Magistrate Judge’s proposed finding that Petitioner would not have gone to

trial in the absence of counsel’s allegedly deficient assistance regarding the length of his prison

sentence and parole term. (See Doc. 34 at 13-15, 16-18). The Court therefore adopts this finding

as its own, and Petitioner’s objection on this ground is overruled.

         Petitioner next alleges that at his sentencing, “the prosecution stood before the court and

admitted they lacked sufficient evidence to prosecute,” which he suggests undermines the

Magistrate Judge’s proposed finding regarding the “likelihood of a guilty verdict.” (Doc. 42 at 12)

(quoting Doc. 34 at 17). Again, Petitioner points to nothing in the record to support this assertion

or argument, which at any rate he has never previously raised and has therefore waived. See, e.g.,

Marshall, 75 F.3d at 1426. Any objection on this basis is overruled.

         Petitioner broadly suggests that pro se status has bearing on the validity of his ineffective-

assistance claims. (See, e.g., Doc. 42 at 8, 12). The Court has previously denied Petitioner’s motion

to appoint counsel in this action (see Doc. 25 at 2), and the record continues to show that Petitioner


4
 Whether or not this belief itself was the result of counsel’s ineffective assistance is not appropriately before the
Court since any claim to this effect has not yet been exhausted. (See Doc. 25).


                                                            5
       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 6 of 11




has thoroughly and intelligibly presented his claims. Accordingly, the Court sees no reason to

revisit Petitioner’s request for counsel, and to the extent Petitioner intends to state an objection on

this basis, that objection is overruled.

        Having conducted a de novo review of the filings and the PFRD in light of Petitioner’s

objections, the Court adopts the Magistrate Judge’s proposed findings and recommendations

regarding Petitioner’s ineffective-assistance claims and overrules his corresponding objections.

    C. Double Jeopardy

        The Magistrate Judge recommended dismissal of Petitioner’s double-description double-

jeopardy claim concerning his aggravated burglary and criminal sexual penetration (“CSP”)

charges. (See Doc. 34 at 19-22). Petitioner’s sole particularized objection to this dismissal is that

the Magistrate Judge improperly distinguished his case from another decision cited in his state-

court habeas filings. (See Doc. 42 at 13) (citing, e.g., State v. Armendariz, 148 P3d 798 (N.M. Ct.

App. 2006)).5 After reviewing de novo the parties’ filings and the proposed findings and

recommendations as to this claim, the Court concludes that the Magistrate Judge properly

distinguished Armendariz from Petitioner’s claim. Petitioner’s objection is overruled.

        Turning next to Petitioner’s unit-of-prosecution double-jeopardy challenges, the Court

observes that Petitioner at times appears to challenge the weighting of certain Herron factors when

applied to his conviction under Count 2 versus his convictions under the remaining CSP counts.

(See, e.g., Doc. 42 at 14-16); see also Herron v. State, 805 P.2d 624, 628 (N.M. 1991) (outlining

six factors considered collectively “[i]n determining whether an act [of CSP] is distinct”). In the

end, however, Petitioner appears to acknowledge that Count 2 concerned conduct that does not


5
 The Magistrate Judge reasoned in part that Armendariz was distinguishable because it concerned aggravated
burglary and CSP charges involving the same use of force, whereas Petitioner’s convictions arose under separate
sections of the same statutes and concerned separate instances of conduct done while armed with a deadly weapon.
(See Doc. 34 at 20-21).


                                                        6
       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 7 of 11




overlap with the acts underlying his other CSP convictions. (See, e.g., Doc. 42 at 16) (conceding

that “Count 2 is one act of CSP”); (see also id. at 14) (“Petitioner can and should’ve been

reasonably found guilty of 2 counts of CSP.”); (id. at 15) (allowing that “the Herron factors clearly

dictate only 2 separate offenses of CSP”). Considering this acknowledgement and the Magistrate

Judge’s proposed findings and recommendations, the Court adopts the conclusion that Count 2

addresses a penetration that is distinct from those penetrations addressed in the remaining CSP

counts, meaning that Count 2 is a unit of prosecution that is distinct from any other CSP charges.

(See Doc. 34 at 24-25). To the extent that Petitioner’s objections may be construed to argue

otherwise, those objections are overruled.

         Petitioner objects to the proposed factual finding that the state court “reasonably could have

found that . . . a repositioning [of the victim] occurred” between the events underlying the second

and third charges of CSP (Counts 3 and 4, respectively) “[b]ecause [Petitioner] likely could not

have accomplished both penetrations without repositioning either himself or [the victim].” (See

Doc. 34 at 26). In support of this objection, Petitioner engages in a belabored explanation as to

how he could have theoretically engaged in both underlying acts without repositioning the victim.

(See Doc. 42 at 17-18). Petitioner’s objection misunderstands the Court’s obligation under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) to defer to state court’s determinations.

Where, as here, a state habeas court rejects a habeas claim on the merits without explanation,6 the

operative questions are “what arguments or theories supported or . . . could have supported the

state court's decision” and “whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision of [the Supreme] Court.”



6
 Petitioner raises no objection to the Magistrate Judge’s conclusion that the state court resolved his unit-of-
prosecution double-jeopardy habeas claims on the merits, notwithstanding its failure to explain its reasoning. (See
Doc. 34 at 22-23). The Court agrees with, and hereby adopts, the Magistrate Judge’s conclusion on this issue.


                                                          7
       Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 8 of 11




Harrington v. Richter, 562 U.S. 86, 102 (2011) (emphasis added). In other words, “[t]he question

[under AEDPA] is whether there is any reasonable argument that” the state court’s determination

was proper. See id. at 105 (emphasis added); see also id. at 109 (requiring denial of habeas claim

“if there was a reasonable justification for the state court's decision”). The New Mexico Supreme

Court has held that “repositioning of the victim between penetrations tends to show separate [CSP]

offenses” under the second7 Herron factor. See Herron, 805 P.2d at 628. And while Petitioner may

have a plausible alternative theory as to how events may have played out, the factual record8 and

the deference owed to the state-court decision under AEDPA support a finding that a repositioning

of the victim did in fact occur. (See Doc. 34 at 25). The Court therefore overrules Petitioner’s

objection to this proposed finding.

         Petitioner next objects to the proposed conclusion that his penetration of the victim with

different parts of his body (digital penetration and cunnilingus) weighs in favor of finding separate

punishable acts under Counts 3 and 4. (See Doc. 34 at 25-26) (citing Lucero v. Kerby, 133 F.3d

1299, 1322 (10th Cir. 1998)). In support, Petitioner argues that the fourth Herron factor only

supports a finding of separate offenses when the CSP charges concern “serial penetrations of

different orifices, as opposed to repeated penetrations of the same orifices.” (Doc. 42 at 15)

(quoting Herron, 805 P.2d at 628) (emphasis in objections). But the fact that this issue does not

directly map onto the fourth Herron factor does not mean it is irrelevant since, as Herron itself

notes, the factors only serve to “assist in guiding” resolution of the ultimate question of whether



7
  The PFRD mistakenly states that such repositioning implicates the third Herron factor, concerning the presence or
absence of intervening events, rather than the second Herron factor, concerning the location of the victim. (See Doc.
34 at 26). Regardless, the nature and number of Herron factors weighing in favor of a finding of distinct
penetrations is unaffected.
8
  The Magistrate Judge correctly described the relevant facts as follows: “[T]he first penetration occurred when
[Petitioner] “got on top” of [the victim] and held down her chest with his arm while inserting a finger into her
vagina, while the second penetration involved [Petitioner] inserting his tongue into her vagina.” (Doc. 34 at 26)
(citing Ex. BB att. A, at 3).


                                                          8
      Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 9 of 11




“each act of penetration is in some sense distinct from the others.” See Herron, 805 P.2d at 628-

29. While serial penetrations of the same orifice with different parts of an offender’s body will not

per se result in separate punishable acts as a matter of law, see id. at 627-28, New Mexico courts

have nonetheless recognized that serial penetrations with different body parts—or even the same

body part—may sometimes contribute to a finding of distinct offenses when other Herron factors

also support such a finding. See State v. Weiss, No. 32,611, 2014 WL 1999033, at *2 (N.M. Ct.

App. Mar. 24, 2014) (unpublished) (citing N.M.S.A. § 30-9-11(A)) (rejecting double jeopardy

challenge to CSP convictions where defendant first engaged in sexual intercourse, then

repositioned victim and performed oral sex on her against her will); see also State v. Whitt, No.

34,293, 2016 WL 7326146, at *3 (N.M. Ct. App. Nov. 29, 2016) (unpublished) (ruling that two

acts of intercourse, separated by minimal repositioning and brief acts of anal intercourse and

fellatio, constituted separate CSP offenses); cf. Lucero, 133 F.3d at 1321-22 (holding that serial

penetrations of victim’s vagina with finger and penis, separated by victim’s movement, amounted

to distinct penetrations).

        In this case, Petitioner serially penetrated the victim with different parts of his body, and

the state court could have reasonably concluded from the available record that Petitioner

repositioned the victim between each penetration as discussed above. Courts interpreting New

Mexico law have found separate punishable CSP offenses under similar circumstances, see, e.g.,

Lucero, 133 F.3d at 1322; Weiss, 2014 WL 1999033, at *2, and the application of AEDPA

deference to this case only reinforces the conclusion that the same outcome is required here.

Because the factual record was sufficient to support the state court’s rejection of Petitioner’s

double jeopardy claim as to Counts 3 and 4, his objection is overruled.




                                                  9
     Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 10 of 11




       Similarly, the Magistrate Judge properly recommended the dismissal of Petitioner’s

double-jeopardy challenge as to his CSP convictions in Counts 4 and 5, respectively concerning

acts of cunnilingus and sexual intercourse. (See Doc. 34 at 26-27). As with the preceding objection,

there is no merit to Petitioner’s assertion that his serial penetration of the victim’s vagina with

separate body parts cannot contribute to a finding of distinct offenses. See, e.g., Lucero, 133 F.3d

at 1322; Weiss, 2014 WL 1999033, at *2. Further, although Petitioner appears to deny that a

repositioning of some sort occurred between the lingual and penile penetrations addressed in these

convictions (see Doc. 42 at 17-18), the Court agrees with the Magistrate Judge’s determination

that the state court could have reasonably concluded otherwise. See Harrington, 562 U.S. at 102,

105. The Court also agrees with and adopts the Magistrate Judge’s proposed finding that

Petitioner’s intervening statement to the victim that she was “gonna like the next part” (Ex. BB

att. A, at 3) (emphasis added) evidenced Petitioner’s understanding that the two penetrations were

distinct, meaning that the fifth Herron factor supports a finding of separate punishable conduct.

See Herron, 805 P.2d at 628 (looking to “defendant's intent as evidenced by his conduct and

utterances”). Petitioner’s objection to the Magistrate Judge’s findings and recommendations as to

this double jeopardy claim is overruled.

       Finally, Petitioner objects to the Magistrate Judge’s rejection of his double-jeopardy attack

on his convictions for CSP in Count 5 and criminal sexual contact of a minor (“CSCM”) in Count

6. (See Doc. 42 at 18). In support, Petitioner simply states “that the CSCM occurred during the

commission of a single act of CSP (penile) and therefor[e] must be subsumed,” as the “contact

occurred at the exact same time as penetration.” (See id.). Although Petitioner cites the Herron

factors in support of this argument, the Magistrate Judge correctly explained that Petitioner’s

challenge is properly framed as a double-description challenge because it concerns violations of




                                                10
     Case 2:18-cv-00012-JCH-KRS Document 43 Filed 09/03/21 Page 11 of 11




multiple statutes, meaning that the Herron factors for resolving unit-of-prosecution double-

jeopardy claims are not applicable. (See Doc. 34 at 27); see also, e.g., Armendariz, 148 P.3d at 801

(distinguishing different types of double-jeopardy claims). Under double-description cases, “the

key inquiry is whether the same force was used to commit both crimes.” See Armendariz, 148 P.3d

at 801. Because Count 5 was premised on Petitioner’s penile penetration of the victim, whereas

Count 6 was premised on his contact with her breast, the two convictions do not concern the same

conduct and are not unitary regardless of the timing of each offense. See, e.g., id. (finding

“sufficient indicia of distinctness when the conviction is supported by at least two distinct acts or

forces, one which completes the first crime and another which is used in conjunction with the

subsequent crime”). Petitioner’s objection is overruled.

       Having conducted a de novo review of the filings and the PFRD in light of Petitioner’s

objections, the Court adopts the Magistrate Judge’s proposed findings and recommendations

regarding Petitioner’s double-jeopardy claims and overrules his corresponding objections.

                                     III.    CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1)      the Magistrate Judge’s PFRD (Doc. 34) is ADOPTED; and

       2)      Petitioner Gene Gilbert Ellis, III’s petition for a writ of habeas corpus under 28

U.S.C. § 2254 (Doc. 1) is DENIED, and this matter is DISMISSED WITH PREJUDICE




                                                  _______________________________________
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                 11
